Appeal from an order of the Family Court, Wayne County (John B. Nesbitt, J.), entered September 29, 2004 in a proceeding pursuant to Family Court Act article 3. The order, inter alia, adjudged that respondent is a juvenile delinquent and placed respondent in the custody of the New York State Office of Children and Family Services for a period of 12 months.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs (see Matter of Alex N., 255 AD2d 626, 627 [1998]). Present—Pigott, Jr., P.J., Hurlbutt, Gorski and Smith, JJ.